 



Exhibit 10.1
2008 Performance Bonus Plan for Executive Officers
     All of the executive officers of Western Refining, Inc. (the “Company”) are
eligible for a discretionary annual performance bonus, as determined by the
Compensation Committee (the “Committee”), subject to the Company achieving
target financial metrics in 2008 (measured in terms of EBITDA). EBITDA
represents earnings before interest expense, income tax expense, amortization of
loan fees, write-off of unamortized loan fees, depreciation and amortization.
     The amount of the bonus payment under the 2008 performance bonus plan will
be determined by the Committee in the first quarter of 2009. Bonus amounts are
subject to the discretion of the Committee and can range from zero up to an
amount not to exceed 300% of each executive’s 2008 base salary. The Committee
will have discretion to determine the actual amount of bonus payable, subject to
the maximum set forth in the prior sentence, and may use the following
performance metrics as a guideline in determining the amount of bonus payable to
each executive officer: (1) the Company’s safety record, (2) the Company’s
environmental record, (3) the Company’s productivity and (4) the executive
officer’s individual performance.
     Pursuant to the 2008 performance bonus plan, payments of the bonus amounts
may be made in cash, restricted stock or a combination of both, in the
discretion of the Committee. Executive officers will be given the option to
convert any portion of their cash bonus into shares of restricted stock at a
conversion rate of 150% of the cash bonus, subject to certain limitations. The
vesting period for any restricted stock granted pursuant to the 2008 performance
bonus plan will be determined by the Committee.

 